DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US Patent No. 5,297,299).
Re. claim 1, Wilson discloses a drain hair catcher comprising: a first ring (see Figure 1); a second ring (see Figure 2) interconnectable with the first ring about a circumference of the first and second interconnecting rings (see Figure 4 and col. 2, lines 6-9); and a mesh material (see Figure 3) clamped between the circumference of the first and second interconnecting rings (see col. 2, lines 6-9); wherein the mesh material has openings that prevent an average human hair to pass through (see col. 2, lines 21-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Patent No. 5,297,299).
Re. claims 2-3, Wilson discloses the mesh is sized to allow fast flow of water through the drain and quick and easy removal of trapped hair (see col. 2, lines 21-22), however, does not explicitly recite a mesh number.
Needing to choose a specific mesh material, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wilson my utilizing a mesh material with least 230 mesh in order to make and use a device capable of allowing fast flow of water through the drain and quick and easy removal of trapped hair as further disclosed by Wilson. Further, it would have been an obvious matter of design choice to choose a mesh of at least 230, since applicant has not disclosed that mesh size as disclosed by Wilson would perform differently than that of one with at least 230 mesh and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art device.  see MPEP 2144.04 (IV).
Re. claims 4-6, Wilson does not explicitly recite a diameter for the first and second interconnected rings.
.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Patent No. 5,297,299) as applied to claim 1 above, and further in view of Bryant et al. (US Patent Publication No. 2018/0320924).
Re. claims 2-3, Wilson does not explicitly recite a mesh number.
Bryant teaches that it is old and well known in the art of filters to provide a mesh screen with a mesh material at least 230 mesh (see paragraph 0042).
Needing to choose a specific mesh material, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wilson my utilizing a mesh material with least 230 mesh as taught by Bryant to provide a mesh that will allow water to flow through and capture a plurality of debris.

Claims 13-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Patent No. 5,297,299) in view of Appelhoff (US Patent No. 1,467,772).
Re. claim 13, Wilson discloses a method of preventing drain clogs comprising the steps of providing a drain hair catcher comprising: a first ring (see Figure 1); a second ring (see Figure 2) interconnectable with the first ring about a circumference of the first and second interconnecting rings (see Figure 4 and col. 2, lines 6-9); and a mesh material (see Figure 3) clamped between the circumference of the first and second interconnecting rings (see col. 2, lines 6-9); wherein the mesh material has openings that prevent an average human hair to pass through (see col. 2, lines 21-22).
Wilson, however, does not explicitly recite the step of positioning the drain hair catcher over a drain to engage the second ring with an upper drain surface.
Appelhoff teaches that it is old and well known in the art of outlet strainers to position a drain hair catcher over a drain to engage a second ring (8) with an upper drain surface (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wilson by placing the device therein with the flange of the second ring engaging an upper drain surface as taught by Appelhoff to locate the strainer as low possible in the sink, tub, or shower and prevent the strainer from falling into the drain opening.
Re. claims 14-15, Wilson discloses the mesh is sized to allow fast flow of water through the drain and quick and easy removal of trapped hair (see col. 2, lines 21-22), however, does not explicitly recite a mesh number.

Re. claims 19-20, Wilson does not explicitly recite the first and second interconnected rings is between 25%-50% greater than a diameter of the drain.
Nevertheless, it would have been an obvious matter of design choice to have the first and second interconnected rings be between 25%-50% greater than a diameter of the drain to fit a given sink, tub, or shower drain opening as recited in col. 1, line 58-col. 2, line 1 of Wilson and since applicant has not disclosed that first and second interconnected rings is between 25%-50% greater than a diameter of the drain would perform differently than the device of Wilson and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the .

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Patent No. 5,297,299) and Appelhoff (US Patent No. 1,467,772) as applied to claim 13 above, and further in view of Bryant et al. (US Patent Publication No. 2018/0320924).
Re. claims 14-15, Wilson does not explicitly recite a mesh number.
Bryant teaches that it is old and well known in the art of filters to provide a mesh screen with a mesh material at least 230 mesh (see paragraph 0042).
Needing to choose a specific mesh material, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wilson my utilizing a mesh material with least 230 mesh as taught by Bryant to provide a mesh that will allow water to flow through and capture a plurality of debris.

Allowable Subject Matter
Claims 7-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754